DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In an installation assembly connected with the lighting fixture prior art fails to show or suggest an assembly comprising: a first loading bar, slidably connected to a first side of the lighting fixture and configured to slide in a direction substantially perpendicular to a longitudinal direction of the first loading bar, and comprising a first projecting portion; and a second loading bar, connected to a second side of the lighting fixture opposite to the first side and comprising a second projecting portion; wherein the troffer has a first recessed portion and a second recessed portion respectively on two opposite inner side walls of the troffer, the first loading bar is configured to slide to a first position, to allow the first projecting portion and the second projecting portion to pass through an opening of the troffer into the troffer, and the first loading bar is configured to slide to a second position, to enable the first projecting portion to fit into the first recessed portion and the second projecting portion to fit into the second recessed portion.
	Prior art also fails to show or suggest a method for retrofitting a troffer light by a lighting system, wherein the troffer light is recessed into a ceiling system comprising T-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding Drueck, jr. (4,290,218): note attachment of the luminaire to the T-grid ceiling.


Regarding Cai (10,539,273):  note the retrofit troffer has slide fasteners [31] but does not meet the limitations of the instant claims. 
Regarding Brown (2016/0138789): note attachment of the luminaire to the T-grid ceiling.	
Regarding James et al. (2018/0363888): note figures 3-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LAURA K TSO/Primary Examiner, Art Unit 2875